Citation Nr: 0633930	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left knee disability 
status post anterior cruciate ligament repair with 
degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claim seeking entitlement to an increased rating 
for his service-connected left knee disability status post 
anterior cruciate ligament repair with degenerative changes, 
currently evaluated as 10 percent disabling.

The veteran and his wife testified at a Travel Board hearing 
in October 2005.  A transcript of the hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; 3.327 (2006).  Specifically, the veteran must be 
provided with a VA examination that accurately addresses the 
nature and severity of his left knee disability in the 
context of the applicable rating criteria.

The veteran was afforded a VA joints examination in April 
2004 that served as the basis for the RO's denial of his 
claim.  At the October 2005 Travel Board hearing, both the 
veteran and his spouse described symptomatology indicative of 
a possible increase in the severity of his left knee 
disability since that examination.  Specifically, the veteran 
testified to experiencing swelling and locking of his left 
knee which he had denied in April 2004.  These symptoms are 
relevant in the rating of knee disorders and could provide a 
higher rating for the veteran, see 38 C.F.R. §§ 4.45(f), 
4.71a, Diagnostic Code 5258.  They are also observable by a 
lay person, see Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation).

When a claimant asserts that the severity of a disability has 
increased since the most recent examination, an additional 
examination may be appropriate.  VAOPGCPREC 11-95,  11 
(April 7, 1995) (citing 38 C.F.R. § 3.327(a) 
("[R]eexaminations will be required if...evidence indicates 
there has been a material change in a disability....")); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
veteran's competent testimony regarding symptomatology, the 
Board concludes that a new VA examination is needed in order 
to adequately evaluate the nature and severity of his 
service-connected left knee disability.

The Board acknowledges the veteran's contentions during the 
October 2005 hearing regarding possible inadequacies of the 
April 2004 examination.  On reexamination, the VA examiner 
should describe all symptomatology of veteran's left knee 
disability including: the presence of degenerative changes; 
limitation of flexion and extension; any locking, pain, or 
effusion related to dislocated meniscal cartilage; any 
recurrent subluxation or lateral instability; and the 
presence or absence of ankylosis.  The examiner should 
indicate the use of a goniometer in measuring range of 
motion; identify normal ranges of knee motion; provide the 
veteran's actual active and passive ranges of motion in 
degrees; describe the extent of any observed painful motion, 
incoordination, weakened movement, and excess fatigability 
with the resulting functional impairment assessed in terms of 
additional degrees of motion; and provide an opinion as to 
whether there would be additional limits on functional 
ability, expressed in degrees of motion, due to repeated use 
or flare-ups.

On remand, the veteran should be afforded an opportunity to 
identify any relevant medical treatment, either through 
private or VA facilities, that he has received since the 
October 2005 Travel Board hearing.  In accordance with its 
duty to assist, VA should take all necessary steps to get the 
identified records.  38 C.F.R. § 3.159(c).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence or other 
information necessary to establish an effective date for the 
disability rating on appeal, should a higher rating be 
assigned.  As this issue is involved in the present appeal, 
on remand the veteran must be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
informs him that an effective date for an award of an 
increased rating will be assigned, if such a rating is 
awarded, and also includes an explanation as to the type of 
evidence or other information on which the effective date 
will be based.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
RO protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for an increased rating 
for the claim on appeal should the 
increased rating be awarded, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The notice should also 
address the division of 
responsibilities between the VA and the 
veteran for obtaining evidence, and it 
should request that the veteran submit 
"any" evidence in his possession that 
is relevant to his claim.

2.	The RO should determine whether the 
veteran has received private or VA 
treatment for his left knee disability 
since October 2005 and assist him in 
obtaining any identified treatment 
records.
 
3.	After additional records, if any, have 
been obtained, the veteran must be 
scheduled for a VA examination to 
evaluate the current nature and 
severity of his service-connected left 
knee disability.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing 
deemed appropriate by the examiner must 
be conducted.  The examination report 
must indicate whether the veteran's 
left knee exhibits:

a.  degenerative changes
b.  limitation of flexion and/or 
extension
c.  locking, pain, and effusion 
due to dislocated meniscal 
cartilage
d.  recurrent subluxation or 
lateral instability
e.  ankylosis

The examiner should indicate the use of a 
goniometer in measuring range of motion; identify 
normal ranges of knee motion; provide the veteran's 
actual active and passive ranges of motion in 
degrees; describe the extent of any observed 
painful motion, incoordination, weakened movement, 
and excess fatigability with the resulting 
functional impairment assessed in terms of 
additional degrees of motion; and provide an 
opinion as to whether there would be additional 
limits on functional ability, expressed in degrees 
of motion, due to repeated use or flare-ups.

4.	Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to an increased rating 
for his service-connected left knee 
disability must be readjudicated.  In 
the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case 
(SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


